PER CURIAM.
Arthur Forbes was adjudicated guilty of one count of armed burglary, five counts of burglary of a dwelling and six counts of grand theft. He was sentenced as a habitual offender based upon two prior felony convictions both imposed September 23, 1985. He argues on appeal that reversal for resentencing is required by Barnes v. State, 576 So.2d 758 (Fla. 1st DCA 1991). We agree. Therefore, Forbes’s sentence as a habitual offender is reversed and the case is remanded for resentencing.
SMITH and MINER, JJ., and WENTWORTH, Senior Judge, concur.